DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Application claims priority to US Provisional 61418215, filed Nov 30, 2010. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 10 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on Aug 25 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10098098 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 31-47 and 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed method of claim 31, directed to use of a composition comprising the claimed/recited C5 to C12 fatty acid and fatty acid soap mixture; an alkali metal hydroxide, amine  and/or alkanolamine neutralizer; bicarbonate, citrate and/or citric acid buffer; carrier; and 2-phenyl ethyl propionate; with the claimed pH range, phase stability limitation and that DOES NOT comprise an essential oil; where the composition contacts and wets the surface of an insect as claimed, has been found to be clear of the prior art (see accompanying PE2E searches).  Claim 31 has overcome the previous obviousness rejection in that the claimed composition does not comprise an essential oil, as previously claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629